                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


HAROLD ROBINSON,
                                                  ORDER
                      Plaintiff,
v.                                                Case No. 2:16-cv-450

                                                  District Judge Dee Benson
 TAD MECHAM, ET AL.,
                                                  Magistrate Judge Dustin B. Pead
                      Defendants.


       Before the Court is the Report and Recommendation issued by the magistrate judge on

July 17, 2019, (Dkt. No. 67,) recommending that the court deny Plaintiff’s Motion for Default

Judgment as Sanction. (Dkt. No. 58.)

       The parties were entitled to file objections to the Report and Recommendation within 14

days of service pursuant to 28 U.S.C. § 636 and Fed. R. Civ. P. 72. As of the date of this Order,

no objection has been filed to the Report and Recommendation.

       De novo review of all materials, including the record that was before the magistrate judge

and the reasoning set forth in the Report and Recommendation, has been completed. The

analysis and conclusion of the magistrate judge are correct and the Report and Recommendation

will be adopted.
       IT IS HEREBY ORDERED that the Report and Recommendation of the magistrate judge

(Dkt. No. 67) is ADOPTED, and Plaintiff’s Motion for Default Judgment as Sanction (Dkt. No.

58) is hereby DENIED.



       Signed: August 6, 2019

                                          BY THE COURT


                                          ________________________________________
                                              District Judge Dee Benson




                                                                                              2
